Title: From George Washington to Alexander Spotswood, 10 November 1779
From: Washington, George
To: Spotswood, Alexander


        
          Dr Sir,
          West point—Novr 10th 79
        
        As you have again been so obliging as to offer me the horse you got of Lt Colo. Washington I have desired Mrs Washington (who will set out immediately for Camp) to send for him that he may come up with her—but I again beg my dear Sir that if he is a favourite of yours that you will not send him as an⟨y⟩ other may answer my purpose.
        I will send the sorrel by Mr Geo: Washington when he returns (which I beleive will be shortly) that he may be properly taken care of being now in good order.
        The Mare I esteem highly, and as bleu-skin is likely to get the better of his fistula (without its coming to a head) he & the others will serve me without the aid of the Mare—for sometime at least. My love to Mrs Spotswood. I am with sincere regard Yr Obedt Servt
        
          Go: Washington
        
      